COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER WITHDRAWING MEDIATION ORDER



Cause number:                01-17-00803-CV

Style:                       In the Estate of J. Richard Harrell, Deceased v.

Date motion filed:           December 6, 2017

Type of Motion:              Objection to Mediation

Party filing motion:         Joint (Appellant/Appellee)



      It is ordered that Joint (Appellant/Appellee) objection to mediation is granted. We
withdraw our Mediation Order dated November 14, 2017.

Judge's signature: /s/ Laura C. Higley
                  X Acting individually                 Q Acting for the Court

                       Panel consists of

Date:    December 8, 2017
*        Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:    Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).